Title: From James Madison to John Brown, 26 September 1788
From: Madison, James
To: Brown, John


Dear Sir:
New York, Sep’r 26, 1788.
I have been duly favored with yours of the 26th ulto from Pittsburg. I believe you are already pretty well acquainted with my ideas of government so far as they vary from the plan chalked out by Mr. Jefferson. But in compliance with your request on that subject I will take the first convenient occasion of explaining them in writing. The delay cannot, I presume, be material, as the formation of a Government for Kentucky must already be concluded, or suspended for reasons which will not cease immediately. On the other subject which employed our confidential conversation, just before your departure, you are also possessed of my sentiments. It has been frequently since in my mind as its importance made unavoidable, and the first impressions have been in no degree weakened by my reflections. Having no cypher concerted with you, it would perhaps be improper to commit my thoughts to a letter which is to pass through so precarious a conveyance. It will be sufficient to say that I anticipate every political calamity from the event which was for the first time suggested to my contemplation; and that I cannot but persuade myself that it will by degrees be viewed in all quarters as no less unnecessary than it certainly is critical and hazardous. Besides a variety of considerations which encourage this persuasion, and which being well known need not be mentioned, I will add with pleasure the two following resolutions lately passed in Congress, which wear a very different aspect from some former proceedings, and which I sincerely believe are the result of the real opinions which prevail on the subject:




“In Congress, Sepr 16, 1788.
“On the report of the Committee, &c., to whom was referred the report of the Secy of F affairs, on a motion of the Delegates of North Carolina stating the uneasiness produced by a report that Congress are disposed to treat with Spain for the surrender of their claim to the navigation of the River Mississippi, and proposing a Resolution intended to remove such apprehensions:
“Resolv’d That the said report not being founded in fact, the Delegates are at liberty to communicate all such circumstances as may be necessary to contradict the same and to remove misconceptions.
“Resolv’d, That the free navigation of the River Mississippi is a clear and essential right of the United States, and ought to be considered and supported as such.”



The terms of the last resolution, and particularly the word essential, which was not inserted without attention to its force, mark in strongest terms the light in which the subject is now regarded. In addition to these acts is another entered on the secret journal, but tacitly allowed to be confidentially communicated, which explicitly forbids any further negotiation with Spain, and hands over the business with this assertion of right to the ensuing government. We have no late intelligence from Europe, nor have I anything further to add at present than that I am, with the sincerest esteem and attachment, your friend and servant.
Js. Madison, Jr.
